The writer of this opinion concurs in the affirmance of the judgment of the lower court and agrees with the majority opinion except that part thereof wherein it is stated that the court erred, but not prejudicially, in charging on the doctrine ofres ipsa loquitur.
The charge of the court on res ipsa loquitur was correct and warranted by the pleadings and the evidence.
The doctrine of res ipsa loquitur is one of evidence and not one of substantive law. It is a common-sense appraisal of the probative value of circumstantial evidence. It was not intended to relieve plaintiff from the general burden of proving the negligence of the defendant or from proving such facts and circumstances which would make negligence a legal inference. In other words, until the plaintiff has presented all the testimony reasonably within his power he can derive no benefit from this doctrine.
However, in the instant case I am of the opinion that the plaintiff presented all the evidence reasonably within his power to explain the cause of the injury.
Where the plaintiff alleges negligence generally as to the cause of his injury he can rely on the maxim of res ipsaloquitur to establish such negligence.
The doctrine does not dispense with the rule that *Page 221 
the party who alleges negligence must prove it. It merely determines the mode of proving it. Therefore, in applying the doctrine it is proper to permit the jury to infer negligence from the occurrence of an accident but it is not proper to require it to do so, that is, the doctrine furnishes circumstantial evidence which is sufficient to go before the jury, and such evidence must be weighed but does not necessarily have to be accepted as sufficient.
It would seem clear that the permissive inference is always evidence and must be weighed as evidence, and that it is to be considered by the jury since it may reasonably be inferred from all the facts presented. However, circumstantial evidence is entitled to consideration only so long as reasonable men might base a conclusion upon it. The underlying reason for the rule ofres ipsa loquitur is that the facts of the injury are solely within the knowledge of the defendant and not accessible to the plaintiff.
The doctrine of res ipsa loquitur being a rule of evidence, it is not necessary to plead it. Beeler v. Ponting, 116 Ohio St. 432,433, 156 N.E. 599; 29 Ohio Jurisprudence, 617, 633, Sections 144, 145.
The above-stated principles were approved in Scovanner v.Toelke, 119 Ohio St. 256, 260, 163 N.E. 493.
It is said that one of the elements necessary for the application of the doctrine of res ipsa loquitur is that the party sought to be charged must have the exclusive control and management of the means causing an injury.
In the instant case the fact that there were two defendants who were shooting a single gun in a tortious joint or common enterprise meets the condition required. *Page 222